Per Curiam:

*376In this attorney grievance matter, respondent has admitted the allegations of misconduct against him and consents to disbarment. We accept the admission and disbar respondent from the practice of law.
On six occasions in 1993, respondent handled real estate closings in which he was required to immediately satisfy outstanding mortgages. The proceeds that should have been used to satisfy the mortgages were misappropriated by respondent and the mortgages were not immediately satisfied. Instead, respondent began making payments on the mortgages, some of which were not satisfied for three to eight months after the date of closing.
During various periods, the balance of respondent’s trust account fell below the amount necessary to cover the six outstanding loan payoffs. In addition, six charges for non-sufficient funds in that account were made between January 1, 1993 and January 31,1994.
Respondent has violated the Rules of Professional Conduct and the Rules of Disciplinary Procedure by failing to safely maintain funds of clients or third parties; failing to promptly deliver funds to clients or third parties; engaging in conduct involving fraud, dishonesty, deceit, or misrepresentation; engaging in conduct which brings the courts or the legal profession into disrepute; and engaging in conduct which demonstrates unfitness to practice law. Accordingly, we disbar respondent from the practice of law. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Disbarred.